Citation Nr: 0602396	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.

2.  Whether there was clear and unmistakable evidence in a 
rating decision of April 15, 2003 that failed to grant 
separate 10 percent evaluations for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which reopened the veteran's previously denied 
claim of entitlement to service connection for a bilateral 
hearing loss and then denied the claim on a de novo basis in 
light of all the evidence of record.  This appeal also stems 
from an April 2003 RO rating action denying the veteran an 
increased evaluation for his service-connected tinnitus. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a matter such as this, the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).

In February 2005, the veteran appeared at the RO before the 
undersigned and offered testimony in support of his claim 
relative to a bilateral hearing loss.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.






FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last 
denied by the RO in an October 1945 decision; the veteran was 
properly informed of the adverse decision and his appellate 
rights; this decision was not appealed.

2.  The evidence added to the record since the October 1945 
RO decision is not cumulative and redundant, was not 
previously on file and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  The objective and competent medical evidence of record 
demonstrates that bilateral hearing loss is not related to a 
disease or injury in service.

4.  During his February 2005 hearing, the veteran stated that 
he wished to withdraw his appeal of the issue of whether 
there was clear and unmistakable error in an April 15, 2003 
rating decision that failed to grant separate 10 percent 
ratings for tinnitus.



CONCLUSIONS OF LAW

1.  The evidence received since the final October 1945 rating 
decision that denied service connection for bilateral hearing 
loss is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3. The Board is without jurisdiction to consider the merits 
of the veteran's claim of whether there was clear and 
unmistakable error in a rating decision of April 15, 2003 
that failed to grant separate 10 percent evaluations for 
tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim for bilateral hearing loss.  The 
veteran was provided a copy of the rating decisions noted 
above, an August 2003 statement of the case, and a 
supplemental statement of the case dated in March 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in August 2002 and August 
2003, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board finds that in the instant case the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

I.  New and material evidence to reopen the claim for service 
connection for bilateral hearing loss.

The veteran's claim for service connection for defective 
hearing was initially denied by an unappealed RO rating 
action dated in October 1945.  This October 1945 RO decision 
is the last prior final denial with regard to the matter at 
issue. 
 
Under the appropriate law and regulations, the prior 
determination denying entitlement to service connection for 
bilateral hearing loss is final.  Consequently, the veteran's 
claim as to service connection for hearing loss may not be 
reopened absent the submission of new and material evidence.  
See 38 U.S.C.A. § 5108(a).  New and material evidence for the 
purpose of this appeal is defined as evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in October 1945.  
See Hickman v. West, 12 Vet. App. 247, 251 (1991).

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in July 2002, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

The evidence on file at the time of the October 1945 rating 
decision consisted of the veteran's partial service medical 
records that were negative for findings and or diagnosis 
referable to hearing loss.

Based on the above, the RO, in October 1945, denied service 
connection for bilateral impaired hearing on the basis that 
impaired hearing for compensation purposes was not 
demonstrated during service.  The veteran was notified of 
that decision and his appellate rights.  He did not appeal 
that decision which is final.  38 U.S.C.A. § 7105.

The RO received the veteran's request to reopen his claim in 
July 2002.  The pertinent evidence submitted since the 
October 1945 rating decision is summarized below and includes 
service medical records not then of record.  In addition, 
submitted records include VA and private audiological 
evaluations of the veteran's hearing, reports of VA 
examination, statements from acquaintances of the veteran and 
testimony elicited from the veteran at his hearing held in 
February 2005.

The additional service medical records include a report of 
the veteran's October 1945 medical examination for service 
separation.  The veteran's hearing on this examination was 
15/15, on the whispered and spoken voice, bilaterally.  No 
disease or defects of the ears was noted on physical 
examination.

On the veteran's initial post service VA examination in April 
1948, it was noted that the veteran complained of a slight 
defect in hearing.  His hearing was not examined.

On a VA audiometric examination in April 1998, the veteran 
was found to have normal hearing in his right ear except for 
a moderately severe sensorineural loss at 8,000 hertz.  
Hearing in the left ear was normal except for moderate to 
moderately severe loss at 4,000 hertz and above.

When examined during a VA ear disease examination in June 
1999, the veteran stated that he was injured in World War II 
and that he had some tinnitus in the left ear for a short 
period of time.  He added that, in the past 54 years, he 
mostly did not have tinnitus but, approximately one year ago, 
he developed tinnitus on the left.  Following physical 
examination and diagnostic testing, left ear tinnitus and 
bilateral moderate to severe sensorineural hearing loss were 
diagnosed.

Service connection for tinnitus was established by an RO 
rating action dated in July 1999.  This disorder was rated 10 
percent disabling, effective from January 1999.

On a private audiological evaluation in December 2002, the 
veteran was found to have mild to severe sensorineural 
hearing loss.  The private audiologist, in a separate letter, 
stated that the veteran reported a history of noise exposure 
during his time in the military.  She further stated that the 
veteran's military history is consistent with hearing loss 
due to noise exposure.  She added that it is most likely his 
time in service caused his hearing loss.

On a VA audiological evaluation in March 2003, the veteran 
reported noise exposure in combat as an infantryman.  He said 
that he fired a machine gun right handed and was in a mortar 
shell explosion in 1945.  The veteran further reported that 
post service, he was an automobile salesman and denied post 
service noise exposure.  On audiological evaluation, right 
ear pure tone thresholds at the 1,000, 2,000, 3,000, and 
4,000 Hertz frequencies were 20, 20, 25, and 30 decibels, 
respectively.  Left ear pure tone thresholds at corresponding 
frequencies were 20, 20, 30, and 60 decibels.  Speech 
recognition in the right ear was 100 percent correct.  Speech 
recognition in the left ear was 96 percent correct.  
Following audiological evaluation, normal hearing in the 
right ear for rating purposes and moderate high frequency 
sensorineural hearing loss in the left ear were diagnosed.  
The audiologist stated that although it is possible that the 
veteran's hearing loss was related to noise exposure while in 
service, the ratio of possibility is so slight that it would 
be only speculative.

On a VA ear disease examination in June 2003, it was noted 
that the veteran served in combat in World War II and was 
wounded by a mortar shell blast to his left side, which 
resulted in shrapnel wounds and ear ringing.  The veteran 
stated that he currently had a mild hearing loss, greater in 
the left ear than the right, however he expressed his belief 
that he did pretty well with his hearing.  The examiner noted 
that audiological testing by VA in March 2003 was reviewed in 
connection with the veteran's examination, which revealed 
mild to moderate high frequency sensorineural hearing loss in 
the right ear with a moderate high frequency sensorineural 
hearing loss in the left ear.  The examiner further noted 
that the veteran had normal hearing at service separation but 
subsequently worked several years in a steel mill where 
hearing loss was commonly incurred.  The VA examiner 
concluded, therefore, that the veteran's hearing loss was not 
likely the result of military service.

Lay statements, received in August 2003, from three of the 
veteran's service comrades as well as an extract from a book 
titled Iwo attest to the veteran's presence on Iwo Jima and 
his noise exposure to machine gun and heavy naval gun fire. 

In February 2004, the veteran's March 2003 VA audiological 
examination in March 2003 was reviewed by the VA examiner who 
previously examined him.  The examiner concluded that there 
was no new evidence that would change her original opinion 
relative to the etiology of the veteran's hearing loss.  She 
specifically stated that there is no conclusive evidence that 
would support a statement that the veteran's hearing loss was 
incurred while in service.  

A VA reviewing physician in February 2004 noted that the 
veteran had four years of noise exposure working in a steel 
mill subsequent to service.  He added that the veteran's 
hearing was tested as normal on his separation examination 
and that, if the veteran's hearing loss was the result of 
military explosions, one would have expected signs of it then 
as well as progression to a more severe degree that his test 
now showed, almost 60 years later.  The VA physician 
concluded that it was unlikely that military noise exposure 
played a major role in causing the veteran's hearing loss.

During his February 2005 hearing, the veteran said that he 
was employed for four years after service as a timekeeper at 
a steel mill and had limited exposure to the steel making 
process and its inherent noise.  He said that he subsequently 
worked until his retirement as an automobile salesman.  He 
described excessive noise exposure in service during the 
battle of Iwo Jima.

Analysis

The additional evidence is new as it was not previously of 
record or considered by the RO in October 1945.  Moreover, 
the new evidence shows for the first time the presence of 
hearing loss and contains an opinion by a private audiologist 
that supports the veteran's contention that he has a hearing 
loss as a result of events in service.  The December 2002 
private audiological evaluation report relates to the 
specific matter of whether there is a relationship between 
the veteran's current hearing impairment and his service, and 
it is therefore material evidence that must be considered in 
order to fairly decide the merits of the veteran's claim for 
hearing loss.  Having determined, as has the RO, that new and 
material evidence has been submitted; the veteran's 
previously denied claim for service connection for hearing 
loss is reopened.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  
The veteran's claim must be addressed in light of all the 
evidence of record both old and new.

Service Connection for Hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

Furthermore, in those cases where the evidence shows, as it 
does here, that the veteran engaged in combat with the enemy, 
VA will accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease if consistent with the circumstances, conditions 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve any 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but it eases 
the combat veteran's burden of demonstrating the occurrence 
of some inservice incident to which the current disability 
may be connected.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

In analyzing the veteran's claim for service connection for 
bilateral hearing loss in light of the evidence summarized 
above, the Board observes that there is no clinical evidence 
demonstrating a hearing loss disability in service or of a 
sensorineural hearing loss within one year of service.  Here, 
the clinical record in its entirety does not show a right ear 
hearing loss within VA standards, see 38 C.F.R. § 3.385 or, 
for that matter, a diagnosis of defective hearing of any type 
prior to the veteran's VA audiometric examination in April 
1998, more than 50 years after the veteran's discharge from 
active service.

As such, the first indication of a hearing loss disorder more 
than five decades after service is too remote in time from 
service to support a claim that it is service connected.  
Here, the Board finds it significant that there is an 
extended period of time between service discharge and any 
showing of complaints and/or clinical documentation referable 
to the veteran's assertion that he suffers hearing loss.  The 
absence of such objective or subjective evidence to support 
recent contention that the veteran has a hearing loss 
disability related to events in service is highly probative 
evidence against the claim for this disorder.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

While the veteran contends that he has a hearing loss 
disability attributable to acoustic trauma in service related 
to his duties there, he is a lay person and his opinion is 
not competent to provide the nexus between his current 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Furthermore, although lay statements 
pursuant to 38 U.S.C.A. § 1154(b) may be satisfactory for 
establishing the inservice incurrence of an event that 
ultimately resulted in hearing loss, it is not sufficient to 
link etiology a present hearing condition to service.  See 
Velez v. West, 11 Vet. App. 148, 153 (1998) (citing Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996) (§ 1154(b) provides a 
factual basis upon which determination can be made that 
particular disease or injury was incurred or aggravated in 
service but not basis to link etiologically a condition in 
service to current condition).

In sum, it would not be reasonable for the Board to conclude 
that a disability first clinically shown so many years after 
service is in any way related to service absent competent 
medical evidence to the contrary given the paucity of 
confirmatory in-service and post-service data for 
establishing that this was the case.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board recognizes the favorable opinion of the 
veteran's private audiologist expressing her belief that the 
veteran's service most likely caused his current hearing 
loss.  However, the Board gives greater weight to the 
opinions of the veteran's VA examiners in June 2003 and 
February 2004, who collectively concluded that the veteran's 
hearing loss is not likely the result of his military 
service.  First, the VA examiners reviewed the veteran's 
claims folder to include his service medical records.  There 
is no indication that the veteran's private audiologist 
reviewed the claims folder or service medical records; 
therefore her opinion is considered less informed.

Second, in arriving at the conclusion that the veteran's 
hearing loss was most likely not related to service, the 
veteran's February 2004 VA examiner commented on the evidence 
that tended to show that the veteran's hearing loss was not 
derivative of service.  The veteran's private audiologist, on 
the other hand, has speculatively commented on the veteran's 
onset of hearing loss, but has not identified any evidence 
suggesting symptoms of hearing loss in service or within the 
immediate post service period or any other evidence 
supportive of her speculation.  

To reiterate, the service medical records are negative for 
any hearing problem, and the initial diagnosis of hearing 
loss was not rendered until 1998.  Although the veteran 
contends that his hearing loss developed in service, the 
Board notes that the veteran's opinion as to medical matters 
is without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

In sum, service connection for bilateral hearing loss is not 
warranted on the current record.  The preponderance of the 
evidence is against the veteran's service connection claim 
for bilateral hearing loss.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit- of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).   

II. Dismissal of Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b). Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

At a hearing before the undersigned in November 2005, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issue of whether there was clear and unmistakable 
error in a rating decision of April 15, 2003 that failed to 
grant separate 10 percent evaluations for tinnitus.  A 
transcript of that hearing is of record.  Because the 
transcript of the hearing serves to reduce the appellant's 
withdrawal of this issue to writing, this matter is no longer 
before the Board for review as there remains no allegations 
of errors of fact or law for appellate consideration.  38 
U.S.C.A. § 7105(d)(5) (West 2002); see 38 C.F.R. § 20.204(b) 
(2005); cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(statement of appellant's representative at VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that notice of disagreement be in writing as of date of 
certification of transcript).  Accordingly, this issue is no 
longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration. As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

Service connection for bilateral hearing loss is denied.

The appeal as to the issue of whether there was clear and 
unmistakable evidence in a rating decision of April 15, 2003 
that failed to grant separate 10 percent evaluations for 
tinnitus is dismissed.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


